Citation Nr: 0636529	
Decision Date: 11/24/06    Archive Date: 12/06/06	

DOCKET NO.  04-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a scar on the middle finger of the right hand, to 
include restoration of a 10 percent evaluation during the 
period from October 1, 2004 to April 25, 2005. 

2.  Entitlement to an initial compensable evaluation for the 
residuals of fracture of the third metacarpal of the right 
hand. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2002, July 2004, and May 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

This case was previously before the Board in April 2006, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

The Board notes that, in a rating decision of September 2002, 
the RO granted service connection for a scar on the middle 
finger of the right hand and the residuals of fracture of the 
right third metacarpal, each evaluated as 10 percent 
disabling, effective from January 29, 2002, the date of 
receipt of the veteran's claim.  That same rating decision 
denied entitlement to a total disability rating based upon 
individual unemployability.  

The veteran subsequently voiced his disagreement with the 
aforementioned denial of benefits, with the result that, in 
March 2004, there was issued a Statement of the Case.  At 
that same time, the RO proposed to reduce the veteran's 10 
percent evaluation for a scar on the middle finger of the 
right hand to 0 percent, based on findings noted on a 
December 2003 VA examination.  That proposed reduction was 
effectuated by a subsequent rating decision of July 2004.  In 
a rating decision of May 2005, the RO effectively "restored" 
the veteran's previous 10 percent evaluation for a scar of 
the middle finger of the right hand.  However, the effective 
date established for the restoration of the veteran's 
previous 10 percent evaluation was April 25, 2005, the date 
of a private medical examination which noted the presence of 
a painful scar on the middle finger of the veteran's right 
hand.

Finally, for reasons which will become apparent, the issues 
of entitlement to an initial compensable evaluation for the 
residuals of fracture of the third metacarpal of the right 
hand and entitlement to a total rating based on 
unemployability are once again being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  During the period from October 1, 2004 to April 25, 2005, 
the veteran's service-connected scar on the middle finger of 
his right hand remained painful to palpation.  

3.  The veteran's service-connected scar on the middle finger 
of his right hand is superficial, and does not result in any 
limitation of function of the body part affected.  


CONCLUSIONS OF LAW

The criteria for a 10 percent evaluation for a scar on the 
middle finger of the right hand during the period from 
October 1, 2004 to April 25, 2005 have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to and as of August 30, 2002).

2.  The criteria for a current evaluation in excess of 10 
percent for a scar on the middle finger of the right hand 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7804, 7805 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this case, in correspondence of November 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased evaluation, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibility between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to the effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Accordingly, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; VA 
medical records; VA examination reports; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation, to 
include restoration of a previously-assigned 10 percent 
evaluation, for a service-connected scar on the middle finger 
of his right hand.  In that regard, disability evaluations 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

In the case at hand, service connection and an initial 10 
percent evaluation for the veteran's service-connected scar 
on the middle finger of the right hand were made effective 
January 29, 2002, the date of receipt of the veteran's claim 
for service connection.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.

During the course of this appeal, specifically, on August 30, 
2002, there became effective new regulations for the 
evaluation of service-connected skin disorders.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board must determine 
which version of the law or regulation is more favorable to 
the veteran.  If application of the revised regulations 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

In the present case, at the time of a VA medical examination 
in August 2002, there was noted a scar measuring 1 inch by 
1/8 inch on the dorsum of the third metacarpophalangeal joint 
of the veteran's right hand.  That scar was moderately 
tender, though nondepressed and whitish.  

On subsequent VA scar examination in December 2003, the 
veteran gave a history of significant injury to the third 
metacarpophalangeal joint of his right hand while in service.  
Reportedly, the veteran had undergone operative intervention 
and the placement of pins.  On physical examination, the 
right third metacarpal area showed a scar 1 1/2 inches in 
length which was thickened and hypertrophied.  Noted at the 
time of examination was that the scar was not tender.  The 
pertinent clinical impression was of a scar over the right 
third metacarpal joint with thickening and hypertrophy.

On VA general medical examination, likewise conducted in 
December 2003, there was noted a 1 1/2 inch scar over the 
right metacarpophalangeal joint, with some accompanying 
prominence of the skin and soft tissue which extended over to 
the 2nd and 4th metacarpal areas.  

In a statement of April 2004, the veteran's private physician 
wrote that there was a scar over the dorsal aspect of the 
veteran's right hand.  Reportedly, while in service, the 
veteran had suffered a fracture of the third metacarpal of 
his right hand for which he had undergone open reduction and 
internal fixation.  According to the veteran's physician, at 
the time of examination, there was some tenderness and 
swelling over the right third metacarpal area.  

At the time of a private orthopedic examination in April 
2005, it was noted that, while in service, the veteran had 
sustained what appeared to be a comminuted fracture of the 
third metacarpal head on the right.  Reportedly, at that 
time, the veteran had undergone open reduction and internal 
fixation with the placement of pins.  Physical examination 
revealed a scar over the dorsal aspect of the right third 
metacarpal head which was somewhat painful to palpation.  The 
clinical assessment was status post comminuted fracture of 
the third metacarpal head.  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted where there was evidence of scars which were 
superficial, and tender and/or painful on objective 
demonstration.  A 10 percent evaluation was, similarly, 
indicated for superficial scars which were poorly nourished, 
with repeated ulceration, or which produced some limitation 
of function of the body part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).

Under the schedular criteria which became effective August 
30, 2002, a 10 percent evaluation is warranted for scars 
other than of the head, face, or neck, which cover an area or 
areas of 144 square inches, and which are superficial, and do 
not cause limited motion.  Scars that are deep or that cause 
limited motion warrant a 10 percent evaluation if they cover 
an area exceeding 6 square inches.  A 10 percent evaluation 
can be assigned for superficial, unstable scars, or for 
superficial scars which are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 
(2005).  

Upon review of the evidence, and with the resolution of all 
reasonable doubt in the veteran's favor, it would appear 
that, beginning in January 2002, and extending up to the 
present, the veteran's service-connected scar on the middle 
finger of his right hand has been tender and/or painful.  
While it is true that, at the time of the aforementioned VA 
examination in December 2003, the veteran's metacarpal scar 
was described as not tender, all other examinations, 
including a recent private medical examination in April 2005, 
have found that scar to be tender and/or painful.  Moreover, 
the April 2004 private treatment record noted the veteran had 
the scar and had some tenderness over the third right 
metacarpal area.  

Resolving all doubt in favor of the veteran, the Board is of 
the opinion that the restoration of a 10 percent evaluation 
for the veteran's service-connected scar during the period 
from October 1, 2004 to April 25, 2005, is indicated.  A 
current evaluation in excess of 10 percent, is not, however 
warranted, inasmuch as there currently exists no evidence 
that the scar in question is "deep" and exceeds 6 square 
inches in area.  Nor does the evidence indicate the scar, in 
and of itself, is productive of any limitation of function of 
the involved finger.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (effective August 30, 2002).  Thus, an increased rating 
is not warranted for any period during the course of the 
claim.

The Board has considered the issue of whether the veteran's 
service-connected scar presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  The Board 
notes the veteran's complaints regarding his hand disability.  
However, the evidence does not show the scar, which is rated 
separately from the fracture residuals which will be 
discussed in the remand section, results in marked 
interference with employment or has required frequent 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

The 10 percent evaluation for a scar on the middle finger of 
the right hand during the period from October 1, 2004 to 
April 25, 2005 is restored.  

An evaluation in excess of 10 percent for a scar on the 
middle finger of the right hand is denied.  



REMAND

In addition to the above, the veteran in this case seeks an 
initial compensable evaluation for the service-connected 
residuals of fracture of the third metacarpal of his right 
hand.  In pertinent part, it is contended that various 
manifestations of that disability are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the noncompensable evaluation 
now assigned.

In that regard, the Board notes that, on various occasions, 
the third metacarpal of the veteran's right hand has been 
described as exhibiting a "full" range of motion.  Moreover, 
various radiographic studies have shown no documented 
evidence of osteoarthritis.  However, in the aforementioned 
correspondence from the veteran's private physician dated in 
April 2004, it was noted that, as a result of the veteran's 
metacarpal fracture, he currently exhibited "some mild 
decreased range of motion" in the right third metacarpal 
area, as well as "some osteoarthritis in the joint related to 
(the) previous fracture."  The physician referred to an x-ray 
report, but that report did not actually note arthritic 
findings.  However, as the veteran last underwent a VA 
examination for compensation purposes in December 2003, 
almost three years ago, the Board is of the opinion that 
further development of the evidence would be beneficial prior 
to a final adjudication of the veteran's claim for increase.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective VCAA notice. 

The issue of entitlement to a total disability rating based 
upon individual unemployability is intertwined with the issue 
of the claim for increase rating for fracture residuals of 
the third metacarpal, and must also be remanded. 

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the types of information or evidence 
required to establish such, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2005, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.  

3.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the current 
severity of his service-connected 
residuals of fracture of the third 
metacarpal of the right hand.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  As regards the requested 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies (to 
include radiographic studies) should be 
performed.

Following completion of the examination, 
the examiner should specifically comment 
regarding the severity of the veteran's 
service-connected fracture of the third 
metacarpal of the right hand, to include 
any and all limitation of range of 
motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should, 
additionally, discuss factors associated 
with disability, such as objective 
indications of pain on pressure or 
manipulation, and the presence (or 
absence) of osteoarthritis.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected fracture of 
the third metacarpal of the right hand.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
initial compensable evaluation for the 
residuals of fracture of the third 
metacarpal of the right hand and a total 
disability rating based on individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutschisousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


